Beckworth, J.
In accordance with stipulation of counsel that the items o,f merchandise marked “A” covered by the foregoing protest consist of screens or parts of machines for making paper or paper pulp similar in all material respects to those the subject of A. N. Deringer, Inc. v. United States (56 Cust. Ct. 477, C.D. 2681), and that the items of merchandise marked “B” consist of screen nlate frames with screen *1032plates similar in all material respects to, and appraised in the same manner as, those the subject of said C.D. 2681, the claim of the plaintiff was sustained as to the items marked “A” and, insofar as it related to the items marked “B”, the protest was dismissed and the matter remanded to a single judge to determine the proper dutiable value of said merchandise in the manner provided by law (28 U.S.C. §2636 (d)).